UNPUBLISHED ORDER
                       Not to be cited per Circuit Rule 53



           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604


                                  May 30, 2006

                                     Before

                    Hon. RICHARD A. POSNER, Circuit Judge

                    Hon. DIANE P. WOOD, Circuit Judge

                    Hon. TERENCE T. EVANS, Circuit Judge

No. 03-4291

UNITED STATES OF AMERICA,                   Appeal from the United States
    Plaintiff-Appellee,                     District Court for the Northern
                                            District of Illinois, Eastern Division
      v.
                                            No. 03 CR 138
MICHAEL J. MURPHY,
    Defendant-Appellant.                    James F. Holderman,
                                            Judge.


                                    ORDER

       On August 25, 2005, we affirmed the district court’s calculation of Michael
Murphy’s sentence, but ordered a limited remand under United States v. Paladino,
401 F.3d 471 (7th Cir. 2005), directing the sentencing judge to consider whether he
would impose the same sentence if he had known the guidelines were advisory. The
district court judge examined the record along with statements submitted by
counsel, and concluded that he would have reimposed the original sentence. Noting
the many victims Murphy defrauded for large sums and the irreparable harm he
caused, the district court cited to 18 U.S.C. § 3553(a)(2)(A), and concluded that
No. 03-4291                                                                   Page 2

his “365-month sentence properly ‘reflects the seriousness of the offense, promotes
respect for the law and provides just punishment for the offense.’”

      Both parties submitted arguments on the appropriate disposition of this
appeal in light of the district court’s decision. We have considered those
submissions and affirm because we conclude that Murphy’s sentence was
reasonable.

                                                                 AFFIRMED.